Citation Nr: 0031305	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 2, 
1990, for a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from June 1936 to April 
1939, from November 1939 to December 1948, and from December 
1949 to July 1952.  

Decisions of the Board of Veterans' Appeals (Board) in 
January 1984 and November 1987 decided several issues, 
including entitlement to a total disability rating based on 
individual unemployability (TDIU).  The TDIU claims were 
denied on both occasions.  In June 1993, the Board ordered 
reconsideration of these decisions.  The reconsideration, 
once promulgated, replaced both decisions and constituted the 
final decision of the Board.  38 U.S.C.A. § 7103 (West 1991).

The Board issued the reconsideration decision in March 1994.  
In pertinent part, that decision denied the TDIU claim.  The 
veteran then appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  With respect 
to TDIU claim, the Court found that the veteran had filed a 
separate claim for TDIU after 1987; that that claim had been 
denied by the RO; that the veteran had properly filed a 
notice of disagreement with respect to that claim; and that 
in its March 1994 decision, the Board had failed to address 
this claim.  "While the Board is free to treat its decision 
as a 'reconsideration' pursuant to 38 U.S.C.A. § 7103, this 
action will not defeat the Court's jurisdiction over the 
appeal."  

In a March 1998 reconsideration decision, the Board, in 
pertinent part, remanded the TDIU claim.  By rating decision 
in February 1999, the RO granted TDIU from November 2, 1990, 
and the current appeal ensued.  In the June 1999 statement of 
the case, the RO notified the veteran that the effective date 
could not go back to 1982, as claimed by him, because of 
intervening final Board decisions in 1984 and 1987.  In March 
1999, the RO received a written statement in which he 
withdrew all other issues on appeal.  38 C.F.R. § 20.204 
(2000).  

In February 1985, the RO issued a rating decision which held 
that there was no evidence to show that the veteran had a 
loss of vision related to the service-connected healed 
corneal opacities.  In a November 1985 rating decision, the 
RO denied service connection for bilateral subretinal 
neovascularization secondary to age related macular 
degeneration and presumed ocular histoplasmosis, bilateral.  
The Board upheld that decision in November 1987.  In March 
1999, the RO denied special monthly compensation based on 
blindness.  In July 1999, the veteran submitted evidence as 
to his eye disorder in support of his claim for housebound 
and aid and attendance benefits.  Housebound and aid and 
attendance benefits are types of special monthly 
compensation.  The July 1999 correspondence appears to be a 
timely notice of disagreement with the March 1999 rating 
decision.  Under similar circumstances, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the issue must be Remanded by the Board so that the RO can 
issue a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  This will be addressed in the Remand below.  


FINDINGS OF FACT

1.  The veteran initially filed a TDIU claim in 1982.

2.  It was factually ascertainable that he was individually 
unemployable due to service connected disabilities in June 
1989.


CONCLUSION OF LAW

The criteria for an effective date in June 1989 for TDIU have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The effective date for benefits is the date the claim is 
received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) 
(2000).  However, the effective date of an award of increased 
compensation will be the earliest date as of which it is 
ascertainable that an increase occurred, if the claim is 
received within one year of the increase in disability.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2000).  

The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  As noted by VA General Counsel in a 
pertinent precedent opinion, veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service- connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VA O.G.C. Prec. Op. No. 
75-91 (Dec. 27, 1991).  

Before TDIU may be granted, there must also be a 
determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age or any nonservice-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.  Assignment of 
a TDIU rating requires that the record reflect some factor 
that "takes the claimant's case outside the norm" of any 
other veteran rated at the same level, but the issue is 
limited to whether a claimant is capable of performing the 
physical and mental acts required by employment, and not 
whether he/she can find employment. Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).

Relevant Facts

The effect of the Board's reconsideration of its January 1984 
and November 1987 decisions was to replace both of those 
decisions with the reconsideration decision of March 1994.  
The March 1994 reconsideration decision, as far as the TDIU 
claim is concerned, was vacated by the Court in February 
1997.  

In that same decision, the Court also found that there was a 
separate TDIU claim filed after 1987 which was followed by a 
jurisdiction- conferring NOD.  Consistent with the law of the 
case, the Board finds that there was, in fact, a separate 
claim for TDIU filed after 1987.  Even so, following the 
Board's reconsideration decision in March 1994, and the 
vacate of that portion of the decision dealing with TDIU, the 
Board also notes that claims for TDIU have been pending since 
the early 1980's, with no final Board or RO denials of those 
claims.  

Accordingly, the Board must ascertain whether it was 
factually ascertainable that the veteran was individually 
unemployable at any time since the initial TDIU claim was 
filed.

A claim specifically for total disability benefits was first 
received in May 1982.  Service connection was then in effect 
for GSW, right side of chest, rated 40 percent; GSW, right 
foot, rated 20 percent; osteomyelitis, right heel, rated 10 
percent; and noncompensable disabilities.  The combined 
rating was 60 percent.  In support of that claim, the veteran 
submitted a copy of a Social Security Administration decision 
showing that he was awarded retirement benefits from May 
1981.  He also provided information to the effect that he had 
driven trucks as an oil distributor, working mostly as his 
own boss.  He claimed that he last worked when was 65 years 
of age and his foot worsened.  In June 1982, C.P., M.D., 
opined that the veteran was totally disabled based in 
disabilities in addition to those for which he was service 
connected. 

In an April 1984 rating decision, effectuating a prior Board 
decision, the RO granted service connection for right 
shoulder disability, and assigned a 20 percent rating.  As a 
result, the combined rating for the service connected 
disabilities increased from 60 to 70 percent, effective in 
August 1982.  The veteran then met the objective TDIU 
criteria by virtue of the fact that he had a single service 
connected disability rated as 40 percent and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Findings regarding 
the service connected disabilities at about this time 
included pain on motion of the right foot and right shoulder, 
shortness of breath on exertion and chronically draining 
sinus, right foot, with constant pain involving the foot.  

Private treatment records dated in February 1989, and 
received in July 1989, show that the veteran's right shoulder 
was essentially frozen, with no abduction and only 10 to 20 
degrees external rotation.  Military hospital records show 
that in June 1989, the veteran was seen in the emergency room 
with right foot swelling.  He had purulent drainage from the 
right foot, and was placed on antibiotics for acute flare-up 
of osteomyelitis.  VA examination in August 1989 showed 
history of purulent discharge from the right foot for three 
months.  Findings on x-ray examination of the foot included 
involucrum consistent with chronic osteomyelitis of the heel.  
At a personal hearing before a hearing officer in May 1990, 
the veteran was reportedly able to raise his right arm to the 
shoulder level.  The rating for osteomyelitis was increased 
from 20 to 30 percent from March 1988, the date of claim for 
increase.  

Analysis

The Board is of the opinion that the veteran was individually 
unemployable due to service connected disability from June 
1989, at which time he had increased severity of the chronic 
osteomyelitis of the right foot.  In so deciding, the Board 
is aware of the private medical report in February 1989 
showing increased severity of the right shoulder disability, 
namely, that he had almost no motion in the right arm.  This, 
however, appears to have been a temporary flare- up.  By the 
time he appeared at the hearing, in mid 1990, he reportedly 
was able to raise the arm to shoulder level.  There is no 
doubt, however, of an increased level of disability of 
osteomyelitis as evidenced by the involucrum shown on x-ray.

Prior to June 1989, there is no medical opinion that the 
veteran was unemployable due to service connected 
disabilities alone.  His social security award in 1981 was 
based on retirement at age 65.  The Board concedes that the 
veteran likely was unable to drive full time or to perform 
strenuous work or work requiring considerable walking or 
standing prior to June 1989 because of the nature and 
severity particularly of the right shoulder and right foot 
disabilities.  However, the veteran's education and work 
experience qualify him for light manual labor.  The Board 
considers that prior to June 1989, he was not precluded from 
all light manual labor by reason of service connected 
disability alone and without regard to advancing age.


ORDER

An effective date in June 1989 for TDIU is granted, subject 
to the law and regulations governing the payment of monetary 
awards.  


REMAND

In an unappealed rating decision of November 1985, the RO 
denied service connection for bilateral subretinal 
neovascularization secondary to age related macular 
degeneration and presumed ocular histoplasmosis, bilateral.  
The Board upheld that decision in November 1987.  The veteran 
recently claimed special monthly compensation based on 
blindness.  In March 1999, the RO denied the claim.  In July 
1999, the veteran submitted evidence as to his eye disorder 
in support of his claim for housebound and aid and attendance 
benefits.  Housebound and aid and attendance benefits are 
types of special monthly compensation.  The July 1999 
correspondence appears to be a timely notice of disagreement 
with the March 1999 rating decision.  The Court has held that 
where there is a notice of disagreement but no statement of 
the case, the issue must be Remanded by the Board so that the 
RO can issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

The issue of entitlement to special monthly compensation on 
account of blindness is REMANDED to the RO for the following:  

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to 
special monthly compensation on account 
of blindness.  

2.  All requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) must 
be complied with.  See Veterans Benefits 
Administration Fast Letter (00-87), 
November 17, 2000.  

3.  The evidence submitted in July 1999 
included a doctor's opinion that the 
veteran had blindness due to macular 
degeneration.  The veteran is reminded 
that service connection for macular 
degeneration was previously denied by an 
unappealed RO decision.  He is notified 
that law prohibits VA from revisiting 
that decision unless he submits new and 
material evidence.  38 U.S.C.A. § 5108 
(West 1991).  

New and material evidence means evidence 
not previously submitted to agency 
decision makers that bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).  

Following completion of these actions, the RO should review 
the claim.  The Board will not have jurisdiction unless the 
veteran files a timely substantive appeal in response to the 
statement of the case.  38 U.S.C.A. § 7105 (West 1991).  If 
the veteran files a timely substantive appeal, in accordance 
with the current appellate procedures, the case should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)







		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



- 9 -




- 1 -


